Citation Nr: 0017902	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  99-02 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his daughter


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to 
September 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).  By 
that decision, the RO granted service connection for PTSD and 
assigned a noncompensable disability rating.  The veteran 
subsequently perfected a timely appeal regarding the 
disability rating assigned.


REMAND

The veteran is seeking an increased evaluation for his 
service-connected PTSD.  He essentially contends that his 
disability is more severe than is contemplated by his 
noncompensable disability rating.

Initially, the Board finds the veteran's claim to be well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Therefore, 
VA has a duty to assist the veteran with the development of 
evidence to support his claim.  38 U.S.C.A. § 5107(a).  In 
accordance with this duty, and for the reasons and bases 
stated below, the Board finds that further evidentiary 
development is necessary before the veteran's claim can be 
properly adjudicated.

In June 2000, the veteran presented testimony at a personal 
hearing before the undersigned member of the Board.  During 
this hearing, the veteran testified that he underwent a VA 
psychiatric evaluation in August 1999.  However, it does not 
appear that the report of this examination has been obtained 
and associated with the claims folder.  Rather, it appears 
that for unexplained reasons the RO scheduled this 
examination on precisely the same day that the veteran's case 
was forwarded to the Board, thus preventing the report of 
this examination from being obtained and associated with the 
record on appeal.  As the report of this examination is 
certain to contain information pertinent to the veteran's 
claim, the Board finds that a remand is required.  It is 
indeed unfortunate that the RO forwarded an incomplete record 
to the Board, thus requiring a time-consuming remand.

During his personal hearing, the veteran further testified 
that he had been receiving treatment from a Dr. C. in Sidney, 
Montana.  The records of this treatment have also not been 
obtained and associated with the claims folder.  Thus, while 
this case is in remand status, the RO should attempt to 
obtain these records.

Accordingly, this case is remanded for the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA or non-VA 
medical care providers who have treated 
him for his service-connected PTSD since 
1995.  After securing any necessary 
releases, the RO should obtain copies of 
all treatment records referred to by the 
veteran which have not been previously 
obtained.  In particular, the RO should 
obtain the treatment records of Dr. C. in 
Sidney, Montana.  These records should 
then be associated with the claims file.

2.  The RO should obtain a copy of the 
report of the veteran's 1999 VA 
psychiatric examination.  This record 
should also be associated with the claims 
file.

3.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claims of entitlement to an 
increased evaluation for his service-
connected PTSD.  Additional evidentiary 
development may be undertaken, if deemed 
to be appropriate by the RO.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished with copies of a 
Supplemental Statement of the Case and 
given an opportunity to respond.  
Thereafter, the case should be returned 
to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


